984 So. 2d 677 (2008)
Robert Joab MIRANDA, Appellant,
v.
STATE of Florida, Appellee.
No. 5D07-3316.
District Court of Appeal of Florida, Fifth District.
July 3, 2008.
William Mallory Kent of The Law Office of William Mallory Kent, Jacksonville, for Appellant.
Bill McCollum, Attorney General, Tallahassee, and Kristen L. Davenport, Assistant Attorney General, Daytona Beach, for Appellee.
PER CURIAM.
In this rule 3.850 proceeding, Appellant seeks review of the lower court's order summarily denying his motion. He raises one point on appeal  that the court erred in summarily denying claim six of his motion. We agree. We reverse the order as it relates to Appellant's claim six and remand this cause for an evidentiary hearing on that issue. See Ridenour v. State, 768 So. 2d 480 (Fla. 2d DCA 2000) (counsel held ineffective for failing to object to impeachment evidence of prior felony conviction where adjudication was withheld); Wright v. State, 446 So. 2d 208 (Fla. 3d DCA 1984) (granting post-conviction relief where counsel elicited testimony that defendant was previously convicted of five crimes when convictions were only misdemeanors). In all other respects, the lower court's order is affirmed.
AFFIRMED in part; REVERSED in part and REMANDED.
SAWAYA, PLEUS and TORPY, JJ., concur.